Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 and 6 through 14 (now renumbered Claims 1 - 10) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 10 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a second control unit, and the second control unit comprises a third transistor, a fourth transistor, a fifth transistor, a first capacitor, a first node, and a second node, the third transistor has a control electrode electrically connected to the first node, a first electrode electrically connected to the second node, and a second electrode electrically connected to a light-emitting signal, the fourth transistor has a control electrode electrically connected to a scan signal, a first electrode electrically connected to the first transistor, and a second electrode electrically connected to the first node, the fifth transistor has a control electrode electrically connected to the scan signal, a first electrode electrically connected to the first node, and a second electrode electrically connected to a high-potential signal, and the first capacitor has a first electrode 

Claims 6 through 9 and 11 through 14 are allowable for being dependent upon independent claims 1 and 10.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622